Citation Nr: 0633203	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  00-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease with arthritis of the cervical 
spine, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial evaluation for chronic 
radiculopathy of the non-dominant left upper extremity, 
currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from July 1978 until July 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In September 2002, 
the undersigned Veterans Law Judge conducted a hearing 
regarding the claim. 

Following the May 2005 Board remand, the RO granted service 
connection for chronic radiculopathy of the non-dominant left 
upper extremity and assigned a 20 percent evaluation.  This 
issue is intertwined with the issue of a higher initial 
evaluation for degenerative disc disease with arthritis of 
the cervical spine.  There is no record that an SOC was 
issued to the veteran concerning entitlement to a higher 
initial evaluation for chronic radiculopathy of the non-
dominant left upper extremity.  Accordingly, the Board is 
required to remand this case to the RO for the issuance of an 
SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, the record reveals that the veteran has not 
received the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006).  Notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The notice requirement is applicable to all aspects of 
the claim, to include potential disability ratings.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran has never received notice of the evidence 
necessary to substantiate an initial rating claim for chronic 
radiculopathy of the non-dominant left upper extremity.  
Thus, this case must also be remanded to afford the veteran 
adequate notice regarding the necessary evidence to 
substantiate his claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence necessary to substantiate a higher 
initial rating claim for chronic radiculopathy of 
the non-dominant left upper extremity.

		2.  After the veteran has had a chance to respond, 
the RO should issue a statement of the case 
regarding the higher initial evaluation for 
chronic radiculopathy of the non-dominant left 
upper extremity, currently evaluated as 20 percent 
disabling.  The veteran should be advised of the 
need to timely file a substantive appeal if he 
wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



